Title: To George Washington from William Malcom, 7 November 1780
From: Malcom, William
To: Washington, George


                        
                            Sir
                            Albany novr 7 1780
                        
                        I return’d from the mohawk River on Saturday last—Colonel Wesenfels is gone forward, to Fort Scuyler, His own
                            letter which goes by this Opportunity will best inform your Excellency concerning his Situation & circumstances—I
                            have with very great difficulty provided Provisions for the garrison to the first of January, but the triffling delays
                            which at present keep Two Garrisons Subsisting on the same Stock will diminish in a proportion which will give General
                            Clinton some trouble to make up.
                        The foolish alarms which hath been made for these ten days past on the Northern Frontiers hath also created a
                            tax on our Stores which we cannot well afford,—and that is not the only ill Consequence—Notwithstanding all, it is a fact
                            that the Enemy have not been one mile from the Carrying place at Ticonderoga—and it is not the Opinion of many people here
                            that they will Attempt another Incursion this fall—Scouting partys are on the Communication between the flatts &
                            fort Scuyler but nothing to face Wesenfels—who left Schenectady last Wedensday—& I have furnished him with 60 odd
                            barrells of flour & beeff for two months—The Company of the Train got here Yesterday & in order that they
                            may overtake Wesenfels I pushd them instantly forward—Genl Clinton is gone up to Saratoga to Confer with General Scuyler,
                            on Some Subjects which at present make us uneasy—General Clinton informs me that your Excellency is displeased because a
                            Quantity of arms hath been Issued out to the Militia—I know not how this matter is but it is true that not one Muskett
                            hath been deliverd by my order. I have the Honor to be with the Greatest respect your Excellencys mo. Ob. & very
                            H. Servt
                        
                            W. Malcom
                        
                    